DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 07/23/2021. As directed by the amendment: claims 1 and 4 are amended; claim 2 is cancelled. Applicant’s amendment to the claims have overcome the 112b rejection previously set forth in the non-final office action mailed 04/26/2021.
Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. 
Applicant alleges that it would not be obvious to have the rust resistant member of Nishimura be stainless steel because Nishimura discloses the member to be resin or the like and Nishimura describes holder 36 as being a cushioning member.
However, paragraph 0026 discloses various elements of the valve being made of stainless steel or resin. Nishimura discloses stainless steel and resin being interchangeable. Therefore, having the holder 36 being stainless steel instead of resin would provide durability. Paragraph 0045 discusses the holder 36 as a cushioning member stating “in a case where the protrusion portion 30b of the solenoid case 30 is deformed to come into contact with the holder 36 made of resin which is attached to the open end, namely, the left axial end of the cylindrical portion 32a of the center post 32, the holder 36 serves as a cushioning member between the protrusion portion 30b and the cylindrical portion 32a of the center post 32”. The holder 36 serves as a spacer between the case 30 and the center post 32. This would still be true if the holder 36 is made of stainless steel. The stainless steel would still function to keep the case and the center post separated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

    PNG
    media_image1.png
    492
    501
    media_image1.png
    Greyscale

Annotated Figure 2 from Nishimura.

Claims 1, 3-8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (WO2019102908 (A1) with citations taken from corresponding U.S. 2020/0278045).
Regarding claim 1, Nishimura discloses an electromagnetic valve, comprising: a solenoid (3) comprising: a bobbin (33) in a cylindrical shape having a through hole which penetrates along 5an axial direction (see paragraph 0035; see Figure 2); a plunger (4, 5) inserted into the through hole and supported movably along the axial direction (see paragraph 0031); a coil (34) wound around an outer periphery of the bobbin (33) and generating a magnetic force when energized to move the plunger 4, 5 (see paragraph 0035); 10a valve mechanism (2) comprising: a flow path member (21) connected to the solenoid (3) and having a first flow path, a second flow path, a relay flow path connecting the first flow 
Nishimura fails to disclose wherein the rust-resistant member is made of stainless steel.
Nishimura teaches that having different elements of the valve being made from either stainless steel or resin (see paragraph 0026).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Nishimura to provide wherein the rust-resistant member is made of 
Regarding claim 3 Nishimura as modified teaches the invention as essentially claimed, and further teaches wherein the yoke (see annotated figure above) has a recess (32d) in the end on the other side in the axial direction, and the rust-resistant member (36) is housed in the recess 32d (see Figure 2).
Regarding claim 4, Nishimura as modified teaches the invention as essentially claimed, and further teaches wherein the yoke (see annotated figure above) has a recess (32d) in the end on the other side in the axial direction, and the rust-resistant member (36) is housed in the recess 32d (see Figure 2).
Regarding claim 5, Nishimura as modified teaches the invention as essentially claimed, and further teaches wherein the rust-resistant member (36) has a plate shape (see Figure 2).
Regarding claim 6, Nishimura as modified teaches the invention as essentially claimed, and further teaches wherein the rust-resistant member (36) has a plate shape (see Figure 2).
Regarding claim 7, Nishimura as modified teaches the invention as essentially claimed, and further teaches wherein the rust-resistant member (36) has a diameter larger than a diameter of the plunger pin (4) when viewed from the axial direction (see Figure 2).
Regarding claim 8, Nishimura as modified teaches the invention as essentially claimed, and further teaches wherein the rust-resistant member (36) has a diameter larger than a diameter of the plunger pin (4) when viewed from the axial direction (see Figure 2).
Regarding claim 11, Nishimura as modified teaches the invention as essentially claimed, and further teaches wherein the rust-resistant member (36) restricts a movement limit of the plunger (4, 5) when the plunger pin (4) contacts the rust-resistant member 36 (see Figure 4).
.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Sauter (U.S. 2017/0292495).
Regarding claims 9 and 10, Nishimura as modified teaches the invention as essentially claimed and further teaches the rust-resistant member (36) has a diameter smaller than a diameter of the plunger pin 15File: 099053usf (4) when viewed from the axial direction (see Figure 2, protrusion facing the spool 22).
Nishimura fails to disclose wherein an end surface of the 25plunger pin on the other side in the axial direction is rounded.
Sauter teaches a solenoid spool valve wherein an end surface of a 25plunger pin (69) on another side in an axial direction is rounded (see Figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Nishimura to provide wherein an end surface of the 25plunger pin on the other side in the axial direction is rounded, as taught by Sauter. Doing so would protect the rust resistant member, as the rust resistant member is in contact with the edge of the plunger pin. Having a rounded end surface would prevent the rust resistant member from being cut by the shape of the end surface of the plunger.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753